Citation Nr: 1041585	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness in the bilateral lower extremities, claimed as due to 
Department of Veterans Affairs (VA) lack of proper 
care/negligence in providing surgical treatment in October 2004.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
muscle spasms of the right calf, claimed as due to VA lack of 
proper care/negligence in providing surgical treatment in October 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A 
videoconference Board hearing was held at the RO in April 2009 
before the undersigned Acting Veterans Law Judge and a copy of 
the hearing transcript has been added to the record.

In July 2009, the Board denied the Veteran's claims.  The 
Veteran, through his service representative, and VA's Office of 
General Counsel, filed a Joint Motion for Remand (Joint Motion) 
with the U.S. Court of Appeals for Veterans Claims (Court).  In 
May 2010, the Court granted the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In the Joint Motion, both parties argued that the Board had erred 
in not obtaining a VA medical examination or opinion which 
addressed the Veteran's assertions that both his numbness in the 
bilateral lower extremities and his muscle spasms of the right 
calf were attributable to his October 2004 back surgery performed 
at a VA Medical Center.  Both parties also argued that it was 
error for the Board not to obtain a VA medical examination or 
opinion which addressed the Veteran's allegation that a 
misaligned pedicle screw inserted during his October 2004 back 
surgery had resulted in additional disability.  Both parties 
requested that this appeal be remanded for VA examination or 
opinion which addressed these issues.  Because the Board is bound 
by the Court's May 2010 Order granting the Joint Motion, on 
remand, the RO/AMC should schedule the Veteran for appropriate VA 
examination(s) which address his arguments concerning the claimed 
etiological relationship between his numbness in the bilateral 
lower extremities or muscle spasms of the right calf and his 
October 2004 back surgery.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for numbness in the bilateral lower 
extremities or muscle spasms of the right 
calf since October 2004.  Obtain all VA 
treatment records dated since October 2004 
which have not already been obtained.  Once 
signed releases are received from the 
Veteran, obtain all private treatment records 
dated since October 2004 which have not 
already been obtained.  A copy of any 
response(s), to include a negative reply and 
any records obtained, should be included in 
the claims file and communicated to the 
Veteran.

2.  Then, schedule the Veteran for an 
appropriate VA examination or examinations to 
determine whether his bilateral lower 
extremity numbness is the result of lack of 
proper care/negligence in providing surgical 
treatment in October 2004.  The claims file 
must be provided to the examiner(s) for 
review.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to opine whether the Veteran's 
bilateral lower extremity numbness,  if 
diagnosed, is the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in performing back surgery on the 
Veteran in October 2004, or an event not 
reasonably foreseeable.  The examiner(s) also 
should discuss whether the Veteran's October 
2004 back surgery resulted in a misaligned 
pedicle screw and, if so, whether this 
misalignment caused an additional disability 
that is the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in performing back surgery on the 
Veteran in October 2004, or an event not 
reasonably foreseeable.  A complete 
rationale must be provided for any 
opinion(s) expressed.

3.  Schedule the Veteran for appropriate VA 
examination to determine whether his muscle 
spasms of the right calf are the result of 
lack of proper care/negligence in providing 
surgical treatment in October 2004.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether the 
Veteran's muscle spasms of the right calf, if 
diagnosed, are the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in performing back surgery on the 
Veteran in October 2004, or an event not 
reasonably foreseeable.  The examiner(s) 
should also discuss whether the Veteran's 
October 2004 back surgery resulted in a 
misaligned pedicle screw and, if so, whether 
this misalignment caused an additional 
disability that is the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in performing back 
surgery on the Veteran in October 2004, or an 
event not reasonably foreseeable.  A 
complete rationale must be provided for 
any opinion(s) expressed.

4.  Thereafter, readjudicate the Veteran's 
claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for numbness in the 
bilateral lower extremities and for muscle 
spasms of the right calf, each claimed as due 
to VA lack of proper care/negligence in 
providing surgical treatment in October 2004.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

